Citation Nr: 1638178	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to October 14, 2010; from January 1, 2011 to March 20, 2012; and from June 1, 2012 to August 27, 2012, for right knee osteoarthritis, status post tibial tubercle osteotomy and right total knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain).

2. Entitlement to an increased rating in excess of 30 percent from October 1, 2013, for right knee osteoarthritis, status post tibial tubercle osteotomy and right total knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain) (hereinafter "right knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and J.W.


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to November 1999.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2007 rating decision.  A notice of disagreement was received in February 2008, and a statement of the case was issued in June 2008.  The Veteran's substantive appeal (VA Form 9) was received in October 2008 and was untimely; however, VA did not advise the Veteran that the substantive appeal was untimely and continued to process the appeal by affording her a Board hearing in February 2010.  Inasmuch as VA continued to process the appeal; the need for a timely substantive appeal was waived.  Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

In February 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a January 2012 rating decision the Veteran was granted a temporary total rating for the right knee disability pursuant to 38 C.F.R. § 4.30 (based on surgical treatment that necessitated convalescence from October 14, 2010, to December 31, 2010), with the 10 percent rating restored from January 1, 2011, upon the termination of the temporary total rating.

In a May 2012 rating decision the Veteran was granted a temporary total rating pursuant to 38 C.F.R. § 4.30 (based on a period of convalescence from March 21, 2012, to May 31, 2012), with the 10 percent rating restored from June 1, 2012, upon the termination of the temporary total rating.  38 C.F.R. § 4.30.

In a September 2012 rating decision, the Agency of Original Jurisdiction (AOJ) re-characterized the Veteran's right knee disability (as right knee osteoarthritis, status post tibial tubercle osteotomy and right total knee arthroplasty), and assigned a temporary total rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for a right total knee replacement which necessitated convalescence beginning on August 28, 2012.  That rating decision also indicates that a 100 percent rating was assigned in accordance with the provisions of 38 C.F.R. § 4.30, Diagnostic Code 5055, based on a l-year period from October 1, 2012, through September 30, 2013, with the minimum 30 percent rating assigned on October 1, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5055, NOTE (1).

Due to the assignment of the temporary total ratings pursuant to section 4.30 and the assignment of a 100 percent schedular rating for the prescribed 1-year period pursuant to Diagnostic Code 5055, the AOJ has engaged in staged ratings, in that the AOJ has assigned separate periods of time for different levels of compensation during the course of the appeal for an increased rating for the service-connected right knee disability, currently evaluated at 10 percent for separate periods of time prior to October 1, 2013, and currently evaluated at 30 percent since October 1, 2013.  As the Veteran has not expressed satisfaction with the ratings assigned for any of the periods on appeal, the question for consideration is the propriety of "staged" ratings assigned during the course of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the issues have been phrased to reflect that "staged" ratings are assigned, and that each stage remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The ratings for the Veteran's right knee disability during the periods when it was evaluated at the 100-percent rate pursuant to 38 C.F.R. §§ 4.71a, 4.30, and DC 5055, NOTE (1), are not in dispute and not at issue herein.

In April 2010, April 2012, and August 2014, the Board remanded the case to the AOJ for further development.

In a May 2015 rating decision, the AOJ granted service connection for a right knee scar, status post right knee arthroscopy, evaluated as noncompensable, effective from October 14, 2010.  As the Veteran has not initiated an appeal with respect to either the level of the rating or the effective date assigned for this disability, this discrete issue is not a part of the current appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

Upon review, the private medical records show that the Veteran had an additional knee surgery on August 28, 2012.  Specifically, the Veteran had a right total knee arthroplasty and removal of deep hardware of the right proximal tibia.

Under Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implementation of the prosthesis.  As noted above, the Veteran has already been compensated, to the extent possible, for this period. Chronic residuals consisting of painful motion or weakness in the affected extremity warrant a 60 percent rating.  With intermediate degrees of residual weakness, pain or limitation of motion, DC 5055 directs that the disability is to be rated by analogy to the diagnostic codes concerning ankylosis (DC 5256), limitation of knee extension (DC 5261), or impairment of the tibia and fibula (DC 5262).  The minimum rating is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5055.

From October 1, 2013, the Veteran has been assigned the minimum 30 percent disability rating under DC 5055.  The Veteran was afforded a VA examination in January 2015.  The VA examiner assessed that the Veteran presented with "intermediate degrees of residual weakness, pain, or limitation of motion," suggesting that a rating in excess of 30 percent was appropriate.  See 38 C.F.R. § 4.71a, DC 5055.  However, the VA examiner's assessment appears to be at variance with the objective clinical findings recorded on that same examination report, when compared against the schedular criteria in diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of tibia and fibula), suggesting that a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.71a, DC 5055.  In sum, the January 2015 examiner's assessment and the medical evidence based on objective testing are irreconcilable.  Thus, under the facts of this case, the Board is unable to ascertain the appropriate rating assignment under DC 5055 following the Veteran's total right knee arthroplasty.  Thus, a new VA examination to necessary.

Consistently, with respect to assessing the overall impairment of the right knee disability (before and after the total right knee arthroplasty), the Veteran was last provided a VA examination in January 2015, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the January 2015 VA examination, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA knee and lower leg examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA knee and lower leg examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the service-connected right knee osteoarthritis, status post tibial tubercle osteotomy and total right knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain), for the period from January 2015 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Send the Veteran and her representative a letter requesting that she provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the service-connected right knee osteoarthritis, status post tibial tubercle osteotomy and total right knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain), that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist her in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate examiner so as to determine the level of impairment due to her service-connected right knee osteoarthritis, status post tibial tubercle osteotomy and total right knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain).

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

* All studies and tests needed to ascertain the status of the service-connected right knee osteoarthritis, status post tibial tubercle osteotomy and total right knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain), to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected right knee osteoarthritis, status post tibial tubercle osteotomy and total right knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain), on her activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected right knee osteoarthritis, status post tibial tubercle osteotomy and total right knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain), and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left knees, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee osteoarthritis, status post tibial tubercle osteotomy and total right knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain).

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right knee, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the right knee is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected right knee osteoarthritis, status post tibial tubercle osteotomy and total right knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain), the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner is requested to identify the presence, or absence of ankylosis of the right knee.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the right knee joint is ankylosed.

* The examiner should address whether as a result of the prosthetic replacement of the right knee joint, the Veteran (1) lacks adequate stability of the right knee, (2) has loose motion on use of the right knee, (3) and requires the use of a brace to stabilize the right knee joint.

* The examiner should address whether as a result of the prosthetic replacement of the right knee joint, the Veteran exhibits severe painful motion or weakness in the right lower extremity; and, if so, whether such residuals can be described as being chronic in nature.

* The examiner should identify any nerves and muscle groups affected, and state whether the level impairment is best characterized as mild, moderate, moderately severe, or severe.

* If any nerve involvement is wholly sensory, the examiner should so indicate.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claim for an increased rating for right knee osteoarthritis, status post tibial tubercle osteotomy and total right knee arthroplasty (formerly status post right knee arthroscopy, lateral release, and Fulkerson osteotomy for patellofemoral pain), for the "staged" ratings that have been assigned, to include whether of the requirements for submission for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) have been invoked, in light of the pertinent evidence and legal authority.  If the claims remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be allow an appropriate period of time for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






